DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 were pending and were rejected in the previous non-final office action. Claims 1, 3, 5-8, 10-13, 15, and 17-18 were amended and new claim 19 was added. Claims 1-19 are currently pending and are examined in this office action. 

Response to Arguments
Claim Objections: 
Applicant’s amendments to claims 15 and 18 have overcome the previous claim objections. 
35 USC § 102 and § 103: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-5 and 8-18 (pgs. 10-13 of remarks filed 1/11/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to applicant’s amendments. Please see the updated prior art rejections below. 
Applicant’s arguments with respect to the previous § 103 rejections of claims 6-7 (pg. 13 of remarks filed 1/11/2021) have been fully considered and they are persuasive. Applicant’s amendments to claims 6-7 have overcome the prior art of record as described below. 

Claim Objections - Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, none of the cited prior art teaches the unmanned aerial vehicle checking whether a first photographed image contains an authentication image that is displayed on a terminal of the user in a first display mode, acquiring distance information between the unmanned aerial vehicle and the user, and then checking whether the photographed image contains the authentication image in a second display mode different from the first display mode to thereby perform checking in a stepwise manner depending on the distance information, when the distance information indicates a distance smaller than a predetermined distance, wherein the terminal of the user changes the authentication image from the first display mode to the second display mode when the distance information indicates the distance smaller than the predetermined distance. In particular, while US 20160068264 A1 to Ganesh teaches the drone using a camera to capture a QR code or other displayed pattern on the user’s mobile device (Ganesh: ¶ 0060, ¶ 0063-0064), KR 20160142017 A to Seo teaches using a camera for facial recognition and/or biometric authentication (Seo: Pg. 11, 422-447 of attached translation), US 9158904 B1 to Ross teaches checking a measuring distances of captured image situations (Ross: Col. 3: 61 – Col. 4: 54, Col. 6: 2-18, Col. 13: 5-24, Col. 13: 25-41), and Yamashita teaches a predetermined pattern switching between authentication images that are displayed by a user terminal in a predetermined display order/timing (Yamashita: ¶ 0039, ¶ 0042-0044), none of the above references would have rendered obvious to one of ordinary skill in the art the user’s terminal switching to a second display mode for the authentication image in response to the distance of the drone reaching a predetermined threshold distance and the drone capturing the 
Regarding claim 7, none of the cited prior art teaches the claim for similar reasons to claim 6 above. In particular, while Ganesh, Seo, Ross, and Yamashita disclose the teachings above, none of the cited prior art would have rendered obvious to one of ordinary skill in the art perform checking by determining whether a degree of similarity between a situation of the first location and a predetermined situation is equal to or larger than a threshold value, wherein the situation is contained in the photographed image obtained by photographing the situation of the first location by the camera, acquire distance information on a distance between the unmanned aerial vehicle and the user, and cause the unmanned aerial vehicle to move to the user when the distance information indicates a distance larger than a predetermined distance and change the threshold value and perform determination based on the changed threshold value, to thereby perform checking in a stepwise manner depending on the distance information, when the distance information indicates a distance smaller than the predetermined distance, thereby requiring the “checking” step to occur again based on the distance information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068264 A1 to Ganesh et al. (Ganesh) in view of KR 20160142017 A to Seo (see attached English translation). 

Claim 1: Ganesh teaches: 
A logistics system (Ganesh: ¶ 0026-0030 showing system for secure delivery using a drone), comprising at least one processor (Ganesh: ¶ 0173-0174 processors executing instructions) configured to: 
associate authentication information on a user who is to leave or receive a package with the package and record the associated authentication information into a storage (Ganesh: 
instruct an unmanned aerial vehicle into which the package is to be loaded to move to a first location (Ganesh: ¶ 0080 the processor of the drone may direct the drone toward the delivery destination), based on location information on a location of a collection destination of the package or a location of a delivery destination of the package (Ganesh: ¶ 0078 showing processor obtains delivery destination used to designate the delivery address, as per ¶ 0080 is the designated destination)
determined whether the unmanned aerial vehicle has arrived at the first location based on position information on a position of the unmanned aerial vehicle and the location information (Ganesh: ¶ 0049 showing “The drone 100 may use GNSS signals 235 a from GNSS satellites 235 to determine its progress toward the delivery destination 210” and ¶ 0081 showing determination the drone has arrived near the delivery destination and hovering above the destination, which as per above in ¶ 0078/¶ 0080 GNSS coordinates are used; also see ¶ 0134 “the server may determine whether the drone has arrived at the destination”)

With respect to the remaining limitations, Ganesh teaches that a delivery destination of a delivery drone is associated with finding a device, wherein the drone then takes up a hovering position over the delivery destination upon establishment of a connection/detection of the device (Ganesh: ¶ 0051-0053), and where an authentication between a user device when the drone is at a destination location is performed based on authentication of a purchase code associated with the package which may be performed independently before providing the “LAND” instruction  the user, i.e. the recipient, is at the first location specifically, Seo teaches: 
check whether the user is at the first location, when it is determined that the unmanned aerial vehicle has arrived at the first location based on the authentication information associated with the package and on a situation of the first location detected by the unmanned aerial vehicle (Seo: see Pg. 10, lines 387-397 of the attached translation showing storing information on a recipient’s face, i.e. authentication information associated with the package, and checking whether a specific user is at the destination location using facial recognition to match the face to the stored recipient face information)
move the unmanned aerial vehicle toward the user at the first location after it is confirmed that the user is at the first location (Seo: see Pg. 10 lines 394-396 of attached translation showing checking whether a specific user is at the destination location using facial recognition to match the face to the stored recipient face information, and upon recognizing a person determined as a recipient, moving towards the recipient user)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for detecting a recipients face based on previously stored face information and moving towards the recipient in response to detection of Seo in the drone delivery system of Ganesh with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “when delivery is performed using a drone, a problem is a method of authenticating whether the delivery has been delivered to the correct delivery person compared to the delivery by the courier. Therefore, there is a demand for the development of 

Claim 2: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein the at least one processor is configured to: notify the user of the authentication information associated with the package (Ganesh: at least ¶ 0027 “When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token”; also see ¶ 0076 disclosing the same; note authentication information is not limiting to only a single piece of information and could include any number of differing pieces of information in addition to the authentication information applied to claim 1), and
perform checking based on the authentication information (Ganesh: ¶ 0055-0058, ¶ 0062 showing authentication the purchase code; also see ¶ 0069, ¶ 0079, ¶ 0085-0086 disclosing the same)

Claim 3: Ganesh/Seo teach claim 2. Ganesh, as modified above, further teaches: 
wherein the unmanned aerial vehicle includes a camera (Ganesh: ¶ 0060-0061, ¶ 0063 showing the drone is equipped with a camera) 
wherein the authentication information includes authentication image data on an authentication image (Ganesh: ¶ 0027 showing the purchase code can include an optical code)
wherein the at least one processor is configured to transmit the authentication image data to a terminal of the user (Ganesh: ¶ 0027 showing the purchase receives the purchase code or token, which may be an optical code such as a QR code), and
perform checking by determining whether a photographed image contains the authentication image displayed on the terminal (Ganesh: “The camera 140 may provide additional authentication by scanning an optical code, such as a bar code or QR code that may be displayed or presented from the device 220 by the application” and ¶ 0063 “the camera 140 may capture a code, such as a bar code or QR code displayed on device 220 to provide further authentication”)

Claim 4: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein the unmanned aerial vehicle includes a camera (Ganesh: ¶ 0060-0061, ¶ 0063 showing the drone is equipped with a camera), 
wherein the authentication information includes appearance information on an appearance of the user (Ganesh: ¶ 0060, ¶ 0063, ¶ 0089, ¶ 0150, ¶ 0157-0158 showing authentication information includes facial recognition as a form of biometric authentication), and
wherein at least one processor is configured to perform checking by determining whether a photographed image, which is obtained by photographing the situation of the first location by the camera, contains the user (Ganesh: ¶ 0060, ¶ 0063, ¶ 0089, ¶ 0150, ¶ 0157-0158 showing capturing images of the recipient/purchaser and using facial recognition/biometric authentication as a means to release the package to the person)

Claim 8: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein the unmanned aerial vehicle and a terminal are each capable of performing short-range communication (Ganesh: ¶ 0029-0030, ¶ 0045, ¶ 0056, ¶ 0163 showing short range communications in order to establish connection between the drone and user’s device over, for example, Bluetooth or Wi-Fi), 
wherein the at least one processor is configured to acquire the authentication information from the terminal when the unmanned aerial vehicle and the terminal are connected to each other by the short-range communication (Ganesh: ¶ 0055-0057 showing transferring the authentication code form the user’s device to the drone through the communication connection, which as per above, includes short range communications), and
perform checking based on the authentication information (Ganesh: ¶0056-0058 showing receiving the authentication information, i.e. purchase code, through the communication link between the user’s device and drone and then the drone or server authenticates the received purchase code)

Claim 9: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein the unmanned aerial vehicle includes a camera (Ganesh: ¶ 0060-0061, ¶ 0063 showing the drone is equipped with a camera), 
wherein the at least one processor is configured to estimate a position of the user based on a photographed image, which is obtained by photographing the situation of the first location by the camera (Ganesh: ¶ 0061, ¶ 0141 showing using image processing/analysis in order to follow the position of the user’s device as it moves), and
move the unmanned aerial vehicle based on the position (Ganesh: ¶ 0061, ¶ 0141 showing drone follows the purchaser based on the position determined through the image analysis) 

Claim 11: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein a terminal is configured to receive a positional relationship indication operation for indicating a positional relationship between the terminal and the unmanned aerial vehicle (Ganesh: ¶ 0111 showing “find me” option which indicates the drone will locate the purchaser’s device when it approaches near to the given destination, and user provides destination information which as per ¶ 0080 is used to identify for example a straight line route toward the destination), 
wherein the at least one processor is configured to estimate a position of the user based on the positional relationship indication operation (Ganesh: ¶ 0111 showing drone approaches the given general destination based on the destination address/GNSS coordinates selected by the purchaser), and
move the unmanned aerial vehicle based on the position (Ganesh: ¶ 0111 as above showing drone approaches the general destination; also see ¶ 0080 showing processor directs the drone towards the delivery destination from a fulfillment center or other base station) 

Claim 12: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein a terminal is configured to receive a direction instruction operation for indicating a movement direction of the unmanned aerial vehicle (Ganesh: ¶ 0120 showing the 
wherein the at least one processor is configured to move the unmanned aerial vehicle based on the direction instruction operation (Ganesh: ¶ 0120 as above showing the drone may begin landing in response to the command) 

Claim 13: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches:  
wherein the unmanned aerial vehicle and a terminal are each capable of performing short-range communication (Ganesh: ¶ 0029-0030, ¶ 0045, ¶ 0056, ¶ 0163 showing short range communications in order to establish connection between the drone and user’s device over, for example, Bluetooth or Wi-Fi) 
wherein the at least one processor is configured to: estimate a position of the user based on a communication state in a case where the unmanned aerial vehicle and the terminal are connected to each other by the short-range communication (Ganesh: ¶ 0061, ¶ 0141 showing the drone may use various techniques to follow the purchase including radio signal or location information associated with the device), and
move the unmanned aerial vehicle based on the position (Ganesh: ¶ 0061, ¶ 0141 as above showing the drone follows the purchaser based on the determined position of the purchaser’s device) 

Claim 14: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches: 
wherein the unmanned aerial vehicle is configured to wait at a height of a predetermined level or more after the unmanned aerial vehicle has arrived at the first location (Ganesh: 
and wherein the at least one processor is configured to cause, when it is confirmed that the user is at the first location (Ganesh: ¶ 0053-0054 showing drone establishes connection with the device of the user/purchaser and the user is prompted to press a land soft button, thereby providing confirmation to the drone that it can land; also see ), the unmanned aerial vehicle to descend to a height less than the predetermined level at the first location, to thereby move the unmanned aerial vehicle toward the user (Ganesh: ¶ 0058-0062 showing landing sequence and that drone descends to land on the landing pad; ¶ 0061 also shows the drone follows, i.e. moves towards the user/purchaser as an assistance in landing) 

Claim 15: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches:
wherein the at least one processor is configured to acquire terminal position information on a position of a terminal of the user as the location information (Ganesh: ¶ 0061 showing obtaining location information of the user/purchaser’s device; also see ¶ 0111 showing find me option upon inputting original location information, which uses a tracking mechanism to locate the purchaser’s device) 

Claim 16: Ganesh/Seo teach claim 1. Ganesh, as modified above, further teaches:
wherein the unmanned aerial vehicle includes a camera (Ganesh: ¶ 0060-0061, ¶ 0063 showing the drone is equipped with a camera), and 
wherein the at least one processor is configured to store an image, which is obtained by photographing the user leaving or receiving the package by the camera (Ganesh: ¶ 0063, ¶ 0066, ¶ 0068, ¶ 0099 showing drone captures images of the user with the package upon receiving the package as confirmation of delivery), into the storage (Ganesh: ¶ 0069 showing the drone then forwards the images of the user with the package and forwarding the information to the server; ¶ 0142 showing “The server may store the captured images in connection with the transaction and the drone delivery, such as for verification purposes”) 

Claim 17: See the relevant rejection of claim 1 above reciting analogous limitations. 
Claim 18: See the relevant rejection of claim 1 above reciting analogous limitations – Note that Ganesh also further teaches a non-transitory computer-readable information storage medium storing a program (Ganesh: ¶ 0174).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160068264 A1 to Ganesh et al. (Ganesh) in view of KR 20160142017 A to Seo (see attached English translation), and further in view of US 20160342934 A1 to Michalik. 

Claim 5: Ganesh/Seo teach claim 1. Ganesh further teaches: 
wherein the unmanned aerial vehicle includes a camera (Ganesh: ¶ 0060-0061, ¶ 0063 showing the drone is equipped with a camera), and


wherein the at least one processor is configured to perform checking by determine whether photographed images, which are obtained by photographing the situation of the first location continuously or repeatedly by the camera, exhibit a predetermined pattern of changes (Michalik: ¶ 0026, ¶ 0033-0034 showing the drone uses its camera to capture a signal in the form of a strobe or pulsing light in a specific pattern to identify the user); 
wherein the predetermined pattern is a change in an object or a light (Michalik: ¶ 0025, ¶ 0033 showing the pattern is a strobing or flashing light pattern displayed by either the user device’s display or flash)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include the drone’s camera capturing a light pattern emitted by the user’s device as taught by Michalik in the drone delivery system of Ganesh/Seo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160068264 A1 to Ganesh et al. (Ganesh) in view of KR 20160142017 A to Seo (see attached English translation), further in view of US 9523986 B1 to Abebe et al. (Abebe), and even further in view of WO 2015114149 A1 to Gunther (see previously attached English translation). 

Claim 10: Ganesh/Seo teach claim 1. With respect to the limitations: 
wherein the unmanned aerial vehicle is configured to generate an electromagnetic wave or sound wave having directivity in a plurality of directions, when it is determined that the unmanned aerial vehicle has arrived at the first location, 
While Ganesh teaches that the drone may emit communication signals when it has arrived at a destination location (Ganesh: ¶ 0113-0114), and further teaches that the purchaser’s device may include an ultrasound sensor (Ganesh: ¶ 0165), Ganesh/Seo do not explicitly teach generating an electromagnetic wave or sound wave. However, Abebe teaches that a drone may emit sound waves for the detection of an object (Abebe: Col. 10: 42-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include emitting sound waves by a drone as taught by Abebe in the drone delivery system of Ganesh/Seo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following limitations, while Abebe uses timing of sound waves to detect objects (Abebe: Col. 10: 42-60), Ganesh, Seo, and Abebe do not explicitly teach the following. However, Gunther teaches: 
wherein the at least one processor is configured to: acquire timing information on a timing at which a terminal has detected the electromagnetic wave or the sound wave (Gunther: Pg. 1 of attached translation “determine the position of the user terminal based on time information (for example points in time) with regard to the emission of sound waves by the sound emitting device and the detection of the sound waves by the sound detection device”, which as per Pg. 2 “the sound detector device can be designed as a microphone of the user terminal”) 
estimate a position of the user based on the timing information (Gunther: Pg. 1 of attached translation “determine the position of the user terminal based on time information (for example points in time) with regard to the emission of sound waves by the sound emitting device and the detection of the sound waves by the sound detection device”), and
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include detecting sound waves by a mobile device in order to determine a position of the mobile device as taught by Gunther in the delivery system of Ganesh/Seo/Abebe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, doing so would have been obvious to one of ordinary skill in the art with the motivation that “Taking into account such speed information, the accuracy of the position determination can be further improved” (Gunther: Pg. 7). 


move the unmanned aerial vehicle based on the position (Ganesh: ¶ 0061, ¶ 0086, ¶ 0141 showing moving the unmanned aerial vehicle towards the purchaser’s device, i.e. the user)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160068264 A1 to Ganesh et al. (Ganesh) in view of KR 20160142017 A to Seo (see attached English translation), further in view of US 20160342934 A1 to Michalik, and even further in view of US 20150350520 A1 to Yamashita.  

Claim 19: Ganesh/Seo/Michalik teach claim 5. With respect to the following limitation: 
wherein the predetermined pattern is switching between authentication images in a predetermined display order and/or at a predetermined timing, and 
wherein the authentication images are displayed on a terminal of the user 
Michalik teaches a predetermined pattern including a change in a light pattern displayed by a user’s device display or flash, but Ganesh/Seo/Michalik do not explicitly teach switching between authentication images in a predetermined order. However, Yamashita teaches a predetermined pattern switching between authentication images that are displayed by a user terminal in a predetermined display order/timing (Yamashita: ¶ 0039, ¶ 0042-0044; also see Fig. 9A-9B showing predetermined order for each image and display time used for authentication). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of a predetermined pattern of authentication images in a particular order and timing by a .

Conclusion
The following references (all previously cited on the 10/14/2020 PTO-892) are also relevant to the application: 
US 20140032034 A1 to Raptopoulos teaches a drone delivery system including authentication to a ground station where a recipient can then pick up the package 
US 20160012393 A1 to Wang teaches drone delivery to a recipient location based on a dynamic location of the recipient device 
US 20150302495 A1 Stuckman teaches drone delivery and destination recognition technology (e.g. bar codes or visual beacons for identifying the destination) 
US 20140254896 A1 to Zhou teaches a system and method for delivering mail and goods using a mobile robot drone system
US 20150170309 A1 to Diamond teaches facial recognition for authenticating a recipient/signer for a package (facial recognition) 
US 20160239798 A1 to Borley teaches autonomous delivery of items to recipients and short range communications between a user device and a drone 
US 20150120094 A1 to Kimchi teaches a drone delivery system for delivering inventory items from a materials handling facility to a destination 
US 20150248640 A1 to Srinivasan teaches authentication methods for authenticating a delivery between a drone and a destination transceiver device 
US 20140351163 A1 to Tussy teaches using facial recognition to determine if the recipient matches an authentication picture uploaded by the recipient 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 31, 2021